Citation Nr: 0619111	
Decision Date: 06/29/06    Archive Date: 07/07/06

DOCKET NO.  04-33 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has met the basic eligibility 
requirements for Department of Veterans Affairs (VA) 
benefits.


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The appellant has alleged valid military service from October 
1941 to January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 decision letter issued 
by the VA Regional Office (RO) in Manila, the Republic of the 
Philippines.  That decision determined that the appellant had 
not submitted new and material evidence to reopen a claim for 
basic eligibility for VA benefits.  

The Board has determined that new and material evidence has 
been submitted to reopen the claim, and rephrased the issue 
on the merits as described above.  The appellant is not 
prejudiced by the Board's decision to reopen the claim and 
proceed to a decision on the merits, as the RO actually 
considered the merits of the appellant's claim in the August 
2004 statement of the case, and the appellant has 
continuously argued the merits of his claim.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993) (when the Board addresses in 
its decision a question that has not been addressed by the 
RO, it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby).  


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
appellant, and has obtained all relevant evidence necessary 
for the equitable disposition of the appellant's  appeal. 

2.  In a rating decision dated in October 1966, the RO 
determined that the appellant did not have qualifying 
military service.  That decision was not timely appealed.  

3.  The evidence received subsequent to the RO's final 
October 1966 decision is neither cumulative or redundant, and 
raises a reasonable possibility of substantiating the claim.  

4.  The appellant has provided no valid documentation 
verifying that he had qualifying military service.




CONCLUSIONS OF LAW

1.  The October 1966 RO decision that determined that the 
appellant did not have qualifying service is final.  38 
U.S.C. § 4005(c) (1964); 38 C.F.R. §§ 3.104, 19.118, 19.153 
(1966).  

2.  New and material evidence has been received, since the 
October 1966 decision, and the claim is reopened.  38 
U.S.C.A. 5108 (West 2002); 38 C.F.R. 3.156(a) (2005). 

3.  The appellant has not met the basic eligibility 
requirements for VA benefits.  38 U.S.C.A. §§ 101, 107 (West 
2002); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In May 1966, the appellant filed a claim for VA benefits.  
Pursuant to this claim, the RO attempted to verify the 
appellant's status as a veteran.  In November 1966, a 
determination was received from the service department that 
the appellant had no recognized guerrilla service, nor was he 
a member of the Philippine Commonwealth Army in the service 
of the Armed Forces of the United States.

In a November 1966 letter, the appellant was informed that 
due to the adverse report from the Department of the Army, 
his claim for disability benefits was being disallowed 
"[s]ince the records did not reveal that he had rendered 
valid military service with the Armed Forces of the United 
States."

In November 2003, the appellant again filed a claim for VA 
benefits.  He submitted documents from the Philippine Army, 
as well as medical statements, a marriage certificate, a 
death certificate for his wife, and a certificate of his 
baptism showing a birth date different from that which was 
used to originally verify his service in November 1966.  

In December 2004, the appellant also submitted two buddy 
statements attesting to their service with the appellant 
during World War II, as well as additional Philippine Army 
documents.  

The RO resubmitted the appellant's personal information for 
reverification of his claimed service using the different 
birth dates as shown in the certificate of baptism.  In July 
2004, the National Personnel Records Center (NPRC) wrote that 
based on the information provided, the appellant had "no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces."  

Legal Criteria and Analysis

Under applicable statutes and regulations, the term "veteran" 
means a person who served in the active military, naval, or 
air service and who was discharged or released under 
conditions other than dishonorable.  38 U.S.C.A. §§ 101(2), 
101(24) (West 2002); 38 C.F.R. § 3.1(d) (2005).

In determining whether an individual had any recognized 
active service, service in the Commonwealth Army of the 
Philippines is included, from and after the dates they were 
called into service of the Armed Forces of the United States.  
38 U.S.C.A. § 107(a) (West 2002); 38 C.F.R. § 3.40(c) (2005).  
Service as a guerrilla is also included if the individual 
served under a commissioned officer of the United States 
Army, Navy, or Marine Corps, or under a commissioned officer 
of the Commonwealth Army recognized by and cooperating with 
the United States forces.  Guerrilla service is established 
if a service department certifies that the individual had 
recognized guerrilla service, or unrecognized guerrilla 
service under a recognized commissioned officer if the 
individual was a former member of the United States Armed 
Forces or the Commonwealth Army.  38 C.F.R. § 3.40(d).

The period of active service will be from the date certified 
as the date of enlistment or the date of report for active 
duty, whichever is later, to the date of release from active 
duty or discharge.  In the case of members of the 
Commonwealth Army, the date of release will be no later than 
June 30, 1946.  38 C.F.R. § 3.41(a) (2005).  The active 
service in the guerrilla forces will be the period certified 
by the service department. 38 C.F.R. § 3.41(d) (2005).

For the purpose of establishing entitlement to VA benefits, 
the VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214 (Certificate of Release or 
Discharge from Active Duty) or an original Certificate of 
Discharge, without verification from the service department.  
The VA may accept such a submission if the evidence consists 
of a document issued by the service department, the document 
contains the needed information, and the VA finds that the 
document is genuine and that the information on the document 
is accurate.  If the documents submitted by the claimant do 
not meet these requirements, the VA will request verification 
of service from the service department.  38 C.F.R. § 3.203 
(2005).

In this case, pursuant to a claim for VA disability benefits, 
the RO contacted the United States Army for verification of 
his claimed service dates, and was informed in October 1966 
that the appellant had "no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed 
Forces."  The appellant was notified of the denial in a 
letter also dated in October 1966.  Although he was notified 
of his appellate rights, he did not appeal and the decision 
became final.  38 U.S.C. § 4005(c) (1964); 38 C.F.R. 
§§ 3.104, 19.118, 19.153 (1966).  Since then, the appellant 
has submitted a credible statement indicating that the 
information submitted for original verification of service in 
1966 was incorrect.  Specifically, he has submitted a 
certificate of baptism showing a birth year two years 
different than the date used in his original service 
verification.  This information is new and material to the 
issue of eligibility for VA benefits, and the claim is 
reopened.  38 U.S.C.A. 5108 (West 2002); 38 C.F.R. 3.156(a) 
(2005).  

As verification of his claim for veteran status, the 
appellant has submitted several documents including documents 
from the Philippine Armed Forces, as well as buddy statements 
attesting to his service.  However, under the provisions of 
38 C.F.R. § 3.203, the only valid evidence of service are 
documents issued by a United States service department.  A 
determination by the service department to this effect is 
binding on VA.  See generally Spencer v West, 13 Vet. App. 
376 (2000).  Moreover, the appellant has provided no further 
evidence that would warrant a request for re-certification 
from the service department.  See Sarmiento v. Brown, 7 Vet. 
App. 80, 85 (1994).  

The Board finds, therefore, that the appellant has no 
qualifying service in the United States Armed Forces, and 
that he is not a "veteran" for VA benefits purposes under the 
laws administered by VA.  As the law and not the evidence of 
record is dispositive in this case, the claim must be denied 
because of the lack of legal entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).  

The Board notes that the notice provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA) appear to apply in this 
case.  38 U.S.C.A. § 5100 et seq. (West 2002).  VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim, (2) 
that VA will seek to provide, and (3) that the claimant is 
expected to provide.  In what can be considered a fourth 
element of the requisite notice, VA must "also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim." 38 C.F.R. § 
3.159(b)(1) (2005); see 38 U.S.C.A. § 5103A(g) (West 2002).  
The appellant was fully notified of the evidence needed to 
show valid service in a November 2004 letter, and in an 
August 2004 statement of the case (SOC), including the fact 
that proof of military service may be shown by a valid 
service document submitted by the appellant without 
verification from the service department, and that Philippine 
Army documents were not adequate for purposes of showing 
qualifying service.  

VCAA also redefines the obligations of VA with respect to 
the duty to assist claimants in the development of their 
claims.  However, the VCAA recognizes certain circumstances 
where VA will refrain from or discontinue providing 
assistance.  Circumstances in which VA will refrain from or 
discontinue providing assistance in obtaining evidence 
include, but are not limited to the claimant's ineligibility 
for the benefit sought because of lack of qualifying service, 
lack of veteran status, or other lack of legal eligibility.  
38 C.F.R § 3.159 (d).  See also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  DelaCruz v. Principi, 15 Vet. 
App. 143, 149 (2001).  In this case, because of the lack of 
veteran status, the Board finds that the duty to assist 
provisions of VCAA do not apply.


ORDER

The appellant has not met the basic eligibility requirements 
for VA benefits, and the appeal is denied.



____________________________________________
JEFF MARTIN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


